Exhibit 99.1 Syneron Medical Announces Management Change to Support Strengthening of Syneron's Leadership Position in a Challenging Professional Aesthetic Market Mr. Louis P. Scafuri Nominated to Syneron's Chief Executive Officer Position; Mr. Doron Gerstel Will Leave Syneron to Pursue Other Career Opportunities YOKNEAM, ISRAEL(February 02, 2009) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announced that its Board of Directors has nominated Mr.
